ACCEPTED
                                                                            06-15-00023-CR
                                                                 SIXTH COURT OF APPEALS
                                                                       TEXARKANA, TEXAS
                                                                       11/4/2015 9:05:06 AM
                                                                           DEBBIE AUTREY
                                                                                     CLERK

                 ORAL ARGUMENT WAIVED

                  CAUSE NO. 06-15-00023-CR                 FILED IN
                                                    6th COURT OF APPEALS
                                                      TEXARKANA, TEXAS
                            IN THE                  11/4/2015 9:05:06 AM
                                                        DEBBIE AUTREY
                     COURT OF APPEALS                       Clerk


     SIXTH APPELLATE DISTRICT OF TEXAS AT TEXARKANA
____________________________________________________________

                  JESSICA BOYETT, Appellant

                               V.

                 THE STATE OF TEXAS, Appellee
____________________________________________________________

          ON APPEAL FROM THE 6TH DISTRICT COURT;
       LAMAR COUNTY, TEXAS; TRIAL COURT NO. 25505;
               HONORABLE WILL BIARD, JUDGE
____________________________________________________________

 APPELLEE’S (STATE’S) MOTION TO
   EXTEND TIME TO FILE BRIEF
____________________________________________________________

                    Gary D. Young
                    Lamar County and District Attorney
                    Lamar County Courthouse
                    119 North Main
                    Paris, Texas 75460
                    (903) 737-2470
                    (903) 737-2455 (fax)

                    ATTORNEYS FOR THE STATE OF TEXAS




                               1
                      CAUSE NO. 06-15-00023-CR

                                 IN THE

                         COURT OF APPEALS

     SIXTH APPELLATE DISTRICT OF TEXAS AT TEXARKANA
____________________________________________________________

                      JESSICA BOYETT, Appellant

                                   V.

                 THE STATE OF TEXAS, Appellee
____________________________________________________________

          ON APPEAL FROM THE 6TH DISTRICT COURT;
       LAMAR COUNTY, TEXAS; TRIAL COURT NO. 25505;
               HONORABLE WILL BIARD, JUDGE
____________________________________________________________

 APPELLEE’S (STATE’S) MOTION TO
   EXTEND TIME TO FILE BRIEF
____________________________________________________________

TO THE HONORABLE COURT OF APPEALS:

      COMES NOW, the State of Texas, by and through Gary D. Young, the

elected County and District Attorney of Lamar County, Texas and the Lamar

County and District Attorney’s Office, respectfully submits this Motion to

Extend Time to File Brief under Tex. R. App. P. 10 and 38. The State of

Texas moves this Court pursuant to the Texas Rules of Appellate Procedure



                                    2
for an extension of time in which to file the Appellee’s (State’s) Brief upon

good cause shown below.

                                       I.

       On or about October 5, 2015, the appellant (Jessica Boyett) filed her

brief in the above-styled and numbered cause. The appellee’s (State’s) brief

is due on or before November 4, 2015.

       This motion to extend time seeks an additional thirty (30) days for the

State to file its brief.

                                      II.

       This is an appeal from the 6th Judicial District Court of Lamar County,

Texas. In the District Court, the cause number was 25505.

                                      III.

       On or about February 10, 2015, the appellant (Jessica Boyett) filed her

notice of appeal in this Court. By electronic filing or about March 31st, the

District Clerk of Lamar County filed the Clerk’s Record. The official court

reporter filed the Reporter’s Record on or about July 7th along with the

exhibits on or about July 13, 2015.

       The appellant (Jessica Boyett) filed a motion to extend time to file her

brief, which this Court granted on or about July 27, 2015. The appellant

filed a second motion to extend time to file her brief, which this Court again


                                       3
granted on or about September 9, 2015. The appellant then filed her brief

on October 5, 2015.

                                     IV.

      Since the filing of the appellant’s brief on October 5th, counsel for the

appellee (State) had criminal dockets, including grand jury on October 8,

2015 and several revocation/adjudication hearings on October 9th.

Beginning on the week of October 19th, counsel for the appellee (State) had

hearings and a plea-bargain docket on motions to revoke/adjudicate in the 6th

Judicial District Court of Lamar County and arraignments/pre-trial dockets

on October 20, 2015. Further, a jury panel came in on October 21, 2015 for

trial docket. Also, on October 21, 2015, counsel for the appellee (State) had

a Motion to Reduce Bond hearing incase numbered 26267 styled The State

of Texas v. Carlos Bowden in the 6th District Court of Lamar County.

      In addition to the criminal dockets and hearings above, counsel for the

appellee (State) was preparing and completing the proposed findings of fact

and conclusions of law in cause number 20462-HC-4, et. al. styled Ex parte

Orian Lee Scott in the 6th Judicial District Court of Lamar County. Further,

counsel for the appellee (State) was preparing and completing the appellee’s

(State’s) brief in cause number 06-15-00024-CR styled Rodney Boyett v. The

State of Texas, which is currently due on or before November 9, 2015.


                                      4
      Due to these circumstances, counsel for the appellant (State) was

unable to complete the research necessary to prepare the brief in this

appellate cause, thus necessitating this request for an extension of time.

Insufficient time now remains to complete Appellee’s Brief, but, if the time

is extended another thirty (30) days to Friday, December 4, 2015, the State

will have sufficient time for completion with the time as extended.

                                       V.

      The purpose of this motion is not for delay, but so that justice may be

had by all parties. As the appellee, the State requests that an extension of

time until Friday, December 4, 2015 be granted for the filing of Appellee’s

Brief, or until such time as this Court deems appropriate.

      WHEREFORE PREMISES CONSIDERED, the State of Texas prays

that upon final submission of this motion to this Court’s motion docket, this

Court grant the State’s Motion to Extend Time to File Its Brief in its entirety

and grant the State of Texas an additional thirty (30) days in which to file its

brief on or before Friday, December 4, 2015, or until such time as this Court

deems appropriate; and for such other and further relief, both at law and in

equity, to which it may be justly and legally entitled.




                                       5
                              Respectfully submitted,

                              Gary D. Young
                              Lamar County & District Attorney
                              Lamar County Courthouse
                              119 North Main
                              Paris, Texas 75460
                              (903) 737-2470
                              (903) 737-2455 (fax)

                              By:________________________________
                                   Gary D. Young, County Attorney
                                   SBN# 00785298

                              ATTORNEYS FOR STATE OF TEXAS

                           VERIFICATION

STATE OF TEXAS  §
                §
COUNTY OF LAMAR §

      BEFORE ME, the undersigned authority, on this day personally
appeared Gary D. Young, who after being duly sworn stated:

     I am the attorney representing the Appellee in the above-styled
     and numbered appellate cause. I have read the foregoing
     Motion to Extend Time to File Appellee’s Brief and the facts
     and allegations contained are known to me and they are true
     and correct to the best of my knowledge.


                                    _____________________________
                                    Gary D. Young




                                    6
STATE OF TEXAS                 §
COUNTY OF LAMAR                §

      Subscribed and sworn to before me by Gary D. Young on this the 4th
day of November, 2015, to certify which witness my hand and seal of office.


                                     _____________________________
                                     Notary Public, State of Texas

                     CERTIFICATE OF SERVICE

      This is to certify that in accordance with Tex. R. App. P. 9.5, a true

copy of the “Appellee’s (State’s) Motion to Extend Time for Filing Brief has

been served on the 4th day of November, 2015 upon the following:

      Kristin R. Brown
      18208 Preston Road, Ste. D9375
      Dallas, TX 75252
      kbrown@idefenddfw.com

                                     ______________________________
                                     GARY D. YOUNG
                                     gyoung@co.lamar.tx.us




                                     7